UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: May 31, 2009 Commission File Number 333-13993 ROSEWIND CORPORATION (Exact name of registrant as specified in its charter) COLORADO 47-0883144 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16, Loveland, Colorado 80537 (Address of principal executive offices) (Zip code) (970) 635-0346 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12(b) of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes[ ]No[X] As of July 7, 2009, 3,442,000 shares of common stock, no par value of registrant were outstanding. ROSEWIND CORPORATION (A Development Stage Company) Table of Contents Page Part I Item 1.Financial Statements 3 Item 2.Management's Discussion and Analysis or Plan of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4.Controls and Procedures 10 Part II Item 1.Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3.Defaults Upon Senior Securities 15 Item 4.Submission of Matters to a Vote of Security Holders 15 Item 5.Other Information 15 Item 6.Exhibits 16 Signatures 16 - 2 - ROSEWIND CORPORATION (A Development Stage Company) Balance Sheets May 31, August 31, 2009 2008 Assets (unaudited) Current Assets: Cash $ 12,790 $ 37,643 Prepaid asset 257 164 Total current assets 13,047 37,807 Property and equipment, net 30,053 36,266 Total assets $ 43,100 $ 74,073 Liabilities and Shareholders’ Equity (Deficit) Current liabilities: Accrued interest payable, related party $ 765 $ — Loans payable to related party 54,615 48,115 Total current liabilities 55,380 48,115 Shareholders’ equity (deficit): Common stock, no par value; 20,000,000 shares authorized, 3,432,000 and 3,389,000 shares issued and outstanding, respectively 213,850 205,250 Additional paid-in capital 18,190 16,004 Accumulated other comprehensive gain (loss) (916 ) 449 Accumulated deficit (500 ) (500 ) Deficit accumulated during development stage (242,904 ) (195,245 ) Total shareholders' equity (deficit) (12,280 ) 25,958 Total liabilities and shareholders' equity (deficit) $ 43,100 $ 74,073 See accompanying notes to financial statements - 3 - ROSEWIND CORPORATION (A Development Stage Company) Statements of Operations (Unaudited) March 1, 2005 (Inception) For the Three Months Ended For the Nine Months Ended Through May 31, May 31, May 31, 2009 2008 2009 2008 2009 Revenue $ 1,750 $ — $ 1,750 $ — $ 1,750 Operating expenses: Professional fees 3,195 8,514 17,959 16,787 60,314 Contributed services, related party (Note 3) 590 600 2,120 3,275 15,391 General and administrative 6,733 8,205 27,078 23,121 159,782 Total operating expenses 10,518 17,319 47,157 43,183 235,487 Loss from operations (8,768 ) (17,319 ) (45,407 ) (43,183 ) (233,737 ) Other Income (Expense) Interest expense (765 ) (566 ) (2,252 ) (1,598 ) (9,167 ) Total other expenses (765 ) (566 ) (2,252 ) (1,598 ) (9,167 ) Net loss (9,533 ) (17,885 ) (47,659 ) (44,781 ) (242,904 ) Other Comprehensive Income (Loss) Gain (loss) on foreign currency exchange — — (1,365 ) 295 (916 ) Total Comprehensive Loss $ (9,533 ) $ (17,885 ) $ (49,024 ) $ (44,486 ) $ (243,820 ) Basic and diluted loss per share $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) Basic and diluted weighted average common shares outstanding 3,409,652 3,389,000 3,418,410 3,297,383 See accompanying notes to financial statements - 4 - ROSEWIND CORPORATION (A Development Stage Company) Statements of Changes in Shareholders' Equity (Deficit) Deficit Accumulated Accumulated Additional Other During Common Stock Paid-in Comprehensive Accumulated Development Shares Amount Capital Loss Deficit Stage Balance at March 1, 2005 (inception) 100,000 $ 500 $ 100 $ — $ (500 ) $ — Common stock issued in exchange for a Sailing vessel at $0.034 per share 1,150,000 39,000 — Net loss, period ended August 31, 2005 — (18,677 ) Balance at August 31, 2005 1,250,000 39,500 100 — (500 ) (18,677 ) Common stock issued for services at $0.04 per share 700,000 28,000 — Common stock issued for services to a related party at $0.04 per share 700,000 28,000 — Common stock issued for cash at $0.10 per share 500,000 50,000 — Contributed capital — — 1,965 — — — Net loss, year ended August 31, 2006 — (70,441 ) Balance at August 31, 2006 3,150,000 145,500 2,065 — (500 ) (89,118 ) Contributed capital — — 925 — — — Office space contributed by an officer — — 1,200 — — — Services contributed by an officer — — 7,271 — — — Foreign currency exchange gain — — — 417 — — Net loss, year ended August 31, 2007 — (48,954 ) Balance at August 31, 2007 3,150,000 145,500 11,461 417 (500 ) (138,072 ) Common stock issued for cash at $0.25 per share 239,000 59,750 — Contributed capital — — 669 — — — Office space contributed by an officer — — 1,200 — — — Services contributed by an officer — — 2,674 — — — Foreign currency exchange gain — — — 32 — — Net loss, year ended August 31, 2008 — (57,173 ) Balance at August 31, 2008 3,389,000 205,250 16,004 449 (500 ) (195,245 ) Contributed capital (unaudited) — — 66 — — — Office space contributed by an officer (unaudited) — — 900 — — — Services contributed by an officer (unaudited) — — 1,220 — — — Common stock issued for cash at $0.20 per share (unaudited) 43,000 8,600 — Foreign currency exchange loss (unaudited) — — — (1,365 ) — — Net Loss, Period ending May 31, 2009 (unaudited) — (47,659 ) Balance at May 31, 2009 (unaudited) 3,432,000 $ 213,850 $ 18,190 $ (916 ) $ (500 ) $ (242,904 ) See accompanying notes to financial statements - 5 - ROSEWIND CORPORATION (A Development Stage Company) Statements of Cash Flows (Unaudited) March 1, 2005 (Inception) For the Nine Months Ended Through May 31, May 31, 2009 2008 2009 Cash flows from operating activities: Net loss $ (47,659 ) $ (44,781 ) $ (242,904 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation expense 6,213 5,445 29,242 Contributed capital to fund expenses 2,186 3,715 18,090 Common stock issued for services — — 56,000 Changes in operating assets and liabilities: (Increase) decrease in prepaid services (93 ) (155 ) (257 ) Increase (decrease) in accounts payable and accrued liabilities (600 ) 652 6,763 Net cash used in operating activities (39,953 ) (35,124 ) (133,066 ) Cash flows from investing activities: Cash paid for fixed assets — (7,466 ) (20,294 ) Net cash used in investing activities — (7,466 ) (20,294 ) Cash flows from financing activities: Common stock issued for cash 8,600 59,750 118,350 Proceeds from related party loans 6,500 3,100 47,700 Net cash provided by financing activities 15,100 62,850 166,050 Net change in cash (24,853 ) 20,260 12,690 Cash, beginning of period 37,643 23,358 100 Cash, end of period $ 12,790 $ 43,618 $ 12,790 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ — $ — $ — Interest $ — $ — $ — NON CASH FINANCING ACTIVITIES: Common stock issued for services $ — $ — $ 56,000 See accompanying notes to financial statements - 6 - ROSEWIND CORPORATION (A Development Stage Company) Notes to Condensed, Unaudited Financial Statements Note 1:Basis of Presentation The accompanying unaudited condensed financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed financial statements be read in conjunction with the Company’s most recent audited financial statements and notes thereto included in its Form 10-K.Operating results for the nine months ended May 31, 2009 are not necessarily indicative of the results that may be expected for the year ending August 31, 2009. Note 2:Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company is a development stage enterprise with losses since inception and a limited operating history.These factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable period of time. The financial statements do not include any adjustments relating to the recoverability and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability.The Company intends to seek additional funding through equity offerings to fund its business plan.There is no assurance that the Company will be successful in raising additional funds. Note 3:Related Party Transactions As of May 31, 2009, the Company has a secured promissory note to the sole officer and director for $34,783 for working capital.The loan carries a 6% interest rate, matures on August 31, 2009 and is secured by the sailing vessel.
